DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the patent application filed 17 September 2021. It is noted that this application is a National Stage Entry of PCT/JP2020/000604 having and International Filing Date of 10 January 2020 which benefits Application Serial No. 2019-050141 (Japan) filed 18 March 2019. The Information Disclosure Statement (IDS) filed 17 September 2021 has been entered and considered. Claims 1-6 are pending.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



[3]	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:

[i]	Claim 4 recites “...storing, in a storage unit, work information related to respective tasks performed in different periods for a plurality of work areas overlapping at least partially, in association with the work areas in which the tasks are performed...”. Claim 1 presents an analogous recitation in device form. With respect to the work information including “...tasks performed in different periods for a plurality of work areas overlapping at least partially...”, it is not clear whether the recited “different periods” or the “plurality of work areas” are “overlapping at least partially”. Therefore claim 4 and analogous claim 1 are indefinite because it is not clear as to what recited elements are “overlapping at least partially”. For purposes of further examination, Examiner assumes task or activity information for proximal geographic locations and associated time periods are stored in a database or other storage structure. 

Dependent claims 2-3 and 5-6 inherit and fail to remedy the deficiencies of their parent claims through dependency and are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

[ii]	Regarding claim 1, the limitations “...a work information storage unit configured to store work information...”, “...a selection unit configured to select desired information as a parameter for sorting respective work names of the tasks...”, and “...a display control unit configured to: sort the respective work names of the tasks based on the parameter selected by the selection unit; and display the sorted work names...” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. While presenting the nonce term “unit” to identify the components of the claimed device, the Specification does not appear to define a particular structure and algorithm or process for executing the recited selections, storage operations, and display functions. Accordingly, while requiring treatment under 35 U.S.C. 112, sixth paragraph on the basis/use of the nonce term “unit”, the boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.	

Dependent claims 2-3 and 5-6 inherit and fail to remedy the deficiencies of their parent claims through dependency and are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[4]	Claims 1-6 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-6 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1 and 4 are directed to a device and a method, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1 and 4 are determined to be directed to ineligible subject matter based on the following analysis/guidance:
Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 4, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of analyzing and sorting information associated with the performance of work tasks, which is reasonably considered to be method of Organizing Human Activity. In particular, the general subject matter to which the claims are directed serves to store work information associated with tasks, organize and sort the information based on names and parameters associated with the tasks, and display the information to a human operator, which is an ineligible concept of Organizing Human Activity, namely: managing personal behavior or interactions between people (e.g., following rules or instructions related to tasks).

Further limitations are directed to ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 
 

In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 4. In particular, claim 4 includes:
“…storing...work information related to respective tasks performed in different periods for a plurality of work areas overlapping at least partially, in association with the work areas in which the tasks are performed…”, “…sorting the respective work names of the tasks based on the parameter…”, and “…displaying the sorted work names on a display unit…”. Considered as an ordered combination, the steps/functions of claim 4 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of analyzing and sorting information associated with the performance of work tasks, which is an ineligible concept of Organizing Human Activity, namely: managing personal behavior or interactions between people, as set forth in the present 2019 PEG. 

Further, under the revised guidance, processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 


With respect to functions/steps encompassing mathematical processes performable by human mental processing and/or by a human using pen and paper, representative claim 4 recites: “…selecting desired information as a parameter for sorting respective work names of the tasks from among a plurality of pieces of information included in the work information…” and “…sorting the respective work names of the tasks based on the parameter…”. Respectfully, absent further clarification of the processing steps executed by the “units” employed in performing the recited functions, one of ordinary skill in the art would readily understand that analyzing and sorting information based on defined attributes such as names and parameters are practicable/performable by a human using pen and paper and/or employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Additional elements of claim 4 that potentially integrate the exception include the “storage unit” and the “display unit”. Device claim 1 further includes a “selection unit”. With respect to these potential additional elements, the claimed “storage unit” is identified as storing work information. The claimed “display unit” is identified as sorting and displaying work names. The “selection unit” is identified as selecting desired information as a parameter for sorting respective work names of the tasks. 

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2103.05(f); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., work information is stored, parameters are selected, work names are sorted and displayed etc.) as associated with a respective “unit”. Beyond the general statement that the actions occur by or on a unit, the limitations provide no further clarification with respect to the functions performed by the “units” in producing the claimed result. A recitation of “in a unit”, “by a unit”, or “on a unit”, absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be an equivalent of “apply it”. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g., selecting and sorting information), and sending and receiving information over a network. 

Accordingly, claim 4 is reasonably understood to be conducting standard, and formally manually performed process of analyzing and sorting information associated with the performance of work tasks using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and displaying information. The claimed analyzing and sorting information associated with the performance of work tasks benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2022/0147894, Examiner notes paragraphs [0050]-[0052]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.
With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) store work information in a storage unit; (2) select a parameter for sorting respective work names; (3) sorting work names based on the parameter; and (4) displaying the sorted work names on a display unit. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., stored work/task information); (2) storing and retrieving information and data from a generic computer memory (e.g., task information); and (3) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., selecting and sorting information). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of analyzing and sorting information associated with the performance of work tasks. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., analyzing and sorting information associated with the performance of work tasks, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of analyzing and sorting information associated with the performance of work tasks benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

In accordance with all relevant considerations and aligned with previous findings of the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Independent claim 1, directed to an apparatus/system for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 2-3 and 5-6, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.


For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


[5]	Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ethington et al. (United States Patent Application Publication No. 2016/0232621).

With respect to claim 1, Etherington et al. disclose a work information analysis device comprising: a work information storage unit configured to store work information related to respective tasks performed in different periods for a plurality of work areas overlapping at least partially, in association with the work areas in which the tasks are performed (Ethington et al.; paragraphs [0036] [0156]-[0159] [0165]-[0167]; See at least databases and stored field-specific information and recommended agricultural activities); a selection unit configured to select desired information as a parameter for sorting respective work names of the tasks from among a plurality of pieces of information included in the work information (Ethington et al.; paragraphs [0027] [0028] [0072] [0075]; See at least activities by name, field, location, and/or crop); and a display control unit configured to: sort the respective work names of the tasks based on the parameter selected by the selection unit; and display the sorted work names (Ethington et al.; paragraphs [0075] [0159] [0267] [0268]; See at least displays including activity/action names, timing, and cost).
With respect to claim 2, Etherington et al. disclose a work information analysis wherein: the work information includes work time information related to time when each of the tasks is performed, and the display control unit is configured to sort and display the respective work names of the tasks in order of a work time when the parameter selected by the selection unit is the work time information (Ethington et al.; paragraphs [0075] [0159] [0267] [0268]; See at least displays including activity/action names, timing, and cost).
With respect to claim 3, Etherington et al. disclose a work information analysis wherein: the work information includes a cost required for each of the tasks, and the display control unit is configured to sort and display the respective work names of the tasks in order of the cost when the parameter selected by the selection unit is the cost (Ethington et al.; paragraphs [0159] [0267] [0268]; See at least displays including activity/action names, timing, and cost).
With respect to claim 5, Etherington et al. disclose a work information analysis the work information includes a cost required for each of the tasks (Ethington et al.; paragraphs [0233] [0267]; See at least cost information associated with actions/activities).
With respect to claim 6, Etherington et al. disclose a work information analysis wherein the display control unit is configured to sort and display the respective work names of the tasks in order of the cost when the parameter selected by the selection unit is the cost (Ethington et al.; paragraphs [0204] [0218] [0254]; See at least range of plating dates and associated costs displayed).
Claim 4 substantially repeats the subject matter addressed above with respect to claim 1 as directed to performed method/process. With respect to these elements, Etherington et al. disclose performance of the method/process steps employing the enabling systems and executable instructions (See at least Etherington et al.; paragraphs [0026]-[0029]). Accordingly, claim 4 is rejected under the applied teachings as discussed above with respect to claim 1. 


Conclusion
 
[6]	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683